Exhibit 10.2

 

NINTH AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Ninth Amendment to the Master Transaction Agreement (this “Amendment”),
dated as of March 16, 2009 (the “Amendment Date”), by and among MXEnergy Inc., a
Delaware corporation (the “Counterparty”), MXEnergy Holdings Inc. (the “Parent”)
and certain Subsidiaries thereof, as guarantors (collectively, the
“Guarantors”), and Société Générale, as hedge provider (the “Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to each of (i) the Master
Transaction Agreement, dated as of August 1, 2006 (as amended by (A) the First
Amendment to Master Transaction Agreement dated as of April 6, 2007, (B) the
Second Amendment to Master Transaction Agreement dated as of December 17, 2007,
(C) the Third Amendment to Master Transaction Agreement dated as of May 12,
2008, (D) the Fourth Amendment to Master Transaction Agreement dated as of
July 31, 2008, (E) the Fifth Amendment to Master Transaction Agreement dated as
of September 30, 2008, (F) the Sixth Amendment to Master Transaction Agreement
dated as of November 4, 2008, (G) the Seventh Amendment to Master Transaction
Agreement dated as of November 7, 2008 and (H) the Eighth Amendment to Master
Transaction Agreement dated as of November 17, 2008 (the “Eighth Amendment”)
(the original Master Transaction Agreement, as amended through the Eighth
Amendment, being  herein referred to as the “Master Transaction Agreement”),
among the Counterparty, the Guarantors and the Hedge Provider, (ii) the ISDA
Master Agreement (as defined in the Master Transaction Agreement and amended to
date), and (iii) the Credit Agreement (as defined in the Master Transaction
Agreement and amended to date);

 

B.                                     The Counterparty and the Guarantors have
requested that the Counterparty amend the Master Transaction Agreement;

 

C.                                     The Hedge Provider is willing to amend
the Master Transaction Agreement on the terms and conditions set forth herein;
and

 

D.                                    The Hedge Provider and the Counterparty
have agreed to certain other matters relating to the foregoing as set forth
herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.                                            Definitions.  Unless
otherwise specifically provided herein, capitalized terms used but not defined
herein shall have the meanings specified in the Master Transaction Agreement,
the ISDA Master Agreement or the Credit Agreement (as applicable).

 

Section 2.                                            Amendments to Master
Transaction Agreement.  The Master Transaction Agreement is hereby amended,
effective as of the Amendment Date, as follows:

 

1

--------------------------------------------------------------------------------


 

(a)                                  The definition of “Milestone” is hereby
amended and restated in its entirety as follows:

 

(i)             December 15, 2008, the Counterparty shall retain an investment
bank to obtain a Liquidity Event with respect to the Loan Parties (as defined in
the Credit Agreement);

 

(ii)          December 31, 2008, the Counterparty shall deliver to the Hedge
Counterparty, the Administrative Agent and the Lenders a plan for a proposed
Liquidity Event acceptable to all of such parties that does not contemplate any
financing from any of the Revolving Lenders (as defined in the Credit Agreement)
(excluding any Revolving Lender that separately agrees to participate in any
such financing of a Liquidity Event);

 

(iii)       February 15, 2009, the Counterparty shall deliver to the Hedge
Counterparty, the Administrative Agent and the Lenders an executed, non-binding
letter of intent acceptable to all of such parties for a Liquidity Event that
does not contemplate any financing from any of the Revolving Lenders (excluding
any Revolving Lender that separately agrees to participate in any such financing
of a Liquidity Event);

 

(iv)      May 15, 2009, the Borrowers shall deliver to the Hedge Counterparty,
the Administrative Agent and the Lenders an executed contract for a Liquidity
Event acceptable to all of such parties that does not contemplate any financing
from any of the Revolving Lenders (excluding any Revolving Lender that
separately agrees to participate in any such financing of a Liquidity Event);
and

 

(v)         May 31, 2009, a Liquidity Event shall be consummated.

 

(b)                                 A new Section 6.09 is added at the end of
Article VI (“Negative Covenants”) thereof to read as follows:

 

“Section 6.09 Minimum Cash Requirements.                                Permit
the Counterparty to have cash on hand, minus the aggregate amount of Revolving
Advances and Bridge Loans (as defined in the Credit agreement) outstanding at
such time, to be less than (i) $20,000,000.00 at any time on or after the
Amendment Date and (ii) $40,000,000.00 at any time on or after March 31, 2009.”

 

Section 3.                                            Conditions to
Effectiveness.  This Amendment shall be effective on the date when the Hedge
Provider shall have received each of the following, in form and substance
satisfactory to the Hedge Provider (such date, the “Amendment Effective Date”):

 

(a)                                  counterparts of this Amendment, duly
executed and delivered by the Counterparty and the Guarantors;

 

(b)                                 evidence of corporate authority satisfactory
to the Hedge Provider, which may include an opinion of outside counsel,
regarding the authority of Counterparty and all Guarantors to execute and
deliver this Amendment and to fulfill their respective obligations hereunder;

 

2

--------------------------------------------------------------------------------


 

(c)                                  evidence satisfactory to the Hedge Provider
of any and all third party consents required in connection with this Amendment;
and

 

(d)                                 a copy of a fully executed amendment to the
Credit Agreement, amending and restating the definition of “Milestone” in terms
identical to the definition herein;

 

(e)                                  evidence satisfactory to the Hedge Provider
that the Counterparty has fulfilled its obligations under Section 6.09 (Minimum
Cash Requirement) of the Master Transaction Agreement; and

 

(f)                                    a copy of an irrevocable Standby Letter
of Credit in favor of the Hedge Provider, issued by the Issuing Bank for the
account of the Counterparty in connection with the ISDA Master Agreement and the
Credit Support Annex, substantially in the form attached in Annex A hereto and
for an aggregate amount not exceeding USD35,000,000 and with an expiration date
no earlier than July 24, 2009.

 

Section 4.                                            Representations and
Warranties.  Each Transaction Party hereby jointly and severally represents and
warrants to the Hedge Provider that, as of the Amendment Date and as of the
Amendment Effective Date:

 

(a)                                  all representations and warranties of such
Transaction Party contained in the Master Transaction Agreement and any other
Transaction Document are true and correct in all material respects with the same
effect as if such representations and warranties had been made on the Amendment
Date (it being understood and agreed that any representation which by its terms
is made as of a specified date shall be required to be true and correct only as
of such specified date);

 

(b)                                 no Specified Event, and no Event of Default,
Termination Event or Third Party Hedge Agreement Specified Event on the part of
any Transaction Party, has occurred and is continuing;

 

(c)                                  no authorization, approval, consent, waiver
or other action by, and no notice to or filing with, any Governmental Authority
or any other Person is required for the due execution, delivery and performance
by any Transaction Party of this Amendment;

 

(d)                                 this Amendment has been duly authorized by
all necessary corporate or other organizational action of each Transaction Party
and has been duly executed and delivered by each Transaction Party; and

 

(e)                                  this Amendment and the Master Transaction
Agreement (as amended by this Amendment) constitutes a legal, valid and binding
obligation of each Transaction Party, enforceable against each Transaction Party
in accordance with its terms.

 

Section 5.                                            Consent of Guarantors;
Confirmation of Guarantees and Transaction Documents.  Each Guarantor hereby
consents to the execution, delivery and performance of this Amendment and hereby
confirms and agrees that, notwithstanding the effectiveness of this Amendment,
the Guarantee contained in Article VIII of the Master Transaction Agreement and

 

3

--------------------------------------------------------------------------------


 

the terms and provisions of each other Transaction Document are, and each of the
same shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects.

 

Section 6.                                            Governing Law.  This
Amendment shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of New York without regard to conflict of laws
principles.

 

Section 7.                                            Entire Agreement;
Transaction Document.  Except to the extent specifically modified and amended by
this Amendment, the Master Transaction Agreement shall remain in full force and
effect and is hereby ratified and confirmed.  This Amendment, the Master
Transaction Agreement and the other Transaction Documents constitute the entire
agreement and understanding among the parties and supersede all prior agreements
and understandings, whether written or oral, among the parties hereto concerning
the transactions provided herein and therein.  This Amendment is and shall be
deemed to be a Transaction Document in all respects and for all purposes.

 

Section 8.                                            Execution in
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 9.                                            Headings.  The headings
set forth in this Amendment are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

Section 10.                                      Severability.  In case any
provision in or obligation under this Amendment shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.                                      Legal Fees.  Counterparty and
the Guarantors shall pay promptly upon request by the Hedge Provider, all legal
fees incurred by the Hedge Provider in connection with this Amendment.

 

Section 12.                                      No Novation.  The parties
intend that the execution and deliver of this Amendment shall not constitute a
novation of either Agreement or any Transactions thereunder.

 

[remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

COUNTERPARTY:

 

 

 

MXENERGY INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS

 

   CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

 

/s/ Chaitu Parikh

 

Name: Chaitu Parikh

 

Title: Vice President and CFO

 

 

 

 

 

HEDGE PROVIDER:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

/s/ Gonzague Bataille

 

Name: Gonzague Bataille

 

Title: Managing Director

 

Signature Page to Ninth Amendment to Master Transaction Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

IRREVOCABLE STANDBY LETTER OF CREDIT

 

DATE OF ISSUANCE:

 

[Address of the Issuing Bank]

 

Re:  Credit No.           

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of MXENERGY INC. (the “Account Party”), for the aggregate amount not
exceeding thirty five million United States Dollars ($35,000,000.00), available
to you at sight upon demand at our counters at 1221 Avenue of the Americas, New
York, NY, on or before the expiration hereof against presentation to us of one
or more of the following statements or documents, dated and signed by a
representative of the beneficiary:

 

1.              “An Event of Default (as defined in the ISDA Master Agreement
dated as of 1 August 2006, between the beneficiary and Account Party, as the
same may have been amended (the “Master Agreement”)) has occurred and is
continuing with respect to Account Party under the Master Agreement”, in which
case a partial drawing will be permitted hereunder or alternatively the full
amount of this Letter of Credit may be drawn by the Beneficiary; or

 

2.              “An Early Termination Date (as defined in the Master Transaction
Agreement dated as of 1 August 2006) has occurred as a result of a Termination
Event (as defined in the Master Transaction Agreement) and Account Party has
failed to make all payments due and owing to beneficiary in accordance with the
terms of the Master Transaction Agreement.”, in which case a partial drawing
will be permitted hereunder or alternatively the full amount of this Letter of
Credit may be drawn by the Beneficiary; or

 

3.              “A past due invoice, marked “unpaid”, issued by the Beneficiary
to the Account Party, in connection with the ISDA Master Agreement or with the
Master Transaction Agreement.”, in which case a partial drawing will be
permitted hereunder or alternatively the full amount of this Letter of Credit
may be drawn by the Beneficiary or

 

4.              “A Letter of Credit Default (as defined in the ISDA Credit
Support Annex dated as of 1 August 2006) has occurred.” In this particular
instance the full amount of this Letter of Credit may be drawn by the
Beneficiary.

 

Partial drawings are permitted hereunder.

 

The amount which may be drawn by you under this Letter of Credit shall be
automatically reduced by the amount of any drawings paid through the Issuing
Bank referencing this Letter of Credit No.           .

 

This Letter of Credit shall expire on 24 July 2009.

 

We hereby agree with you that documents drawn under and in compliance with the
terms of this Letter of Credit shall be duly honored upon presentation as
specified.

 

6

--------------------------------------------------------------------------------


 

This Letter of Credit shall be governed by the Uniform Customs and Practice for
Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 600 (the “UCP”), except to the extent that the terms hereof are
inconsistent with the provisions of the UCP, including but not limited to
Articles 13(b) and 17 of the UCP, in which case the terms of this Letter of
Credit shall govern.

 

With respect to Article 13(b) of the UCP, the Issuing Bank shall have a
reasonable amount of time, not to exceed three (3) banking days following the
date of its receipt of documents from the beneficiary, to examine the documents
and determine whether to take up or refuse the documents and to inform the
beneficiary accordingly.

 

In the event of an Act of God, riot, civil commotion, insurrection, war or any
other cause beyond our control that interrupts our business (collectively, an
“Interruption Event”) and causes the place for presentation of this Letter of
Credit to be closed for business on the last day for presentation, the expiry
date of this Letter of Credit will be automatically extended without amendment
to a date thirty (30) calendar days after the place for presentation reopens for
business.

 

This Letter of Credit may not be amended, changed or modified without the
express written consent of the beneficiary, the Issuing Bank and the Account
Party.

 

 

[BANK SIGNATURE]

 

7

--------------------------------------------------------------------------------